DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 10/22/2020. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/22/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 10/22/2020 have been accepted and considered by the Examiner

Specification
The disclosure is objected to because of the following informalities: 
a: 	Paragraph numbers are missing in the spec.  Each paragraph should begin with a number like [0001], please follow 37 C.F.R. 1.52 (b)(6) regarding proper formatting.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 15, 16 and 19 are rejected under 35 U.S.C. 102 (a)(1) &(a)(2) )as being anticipated by White et al. (US Patent Application Publication No: US 20190213490 A1) hereinafter as White.
Regarding claim 1, White discloses: A method, comprising: receiving at least one natural language input ([0014] A user submits a query and/or request to an embodiment of the disclosure. In this disclosure, these terms can be used interchangeably, and no distinction is intended. Thus, query or request represent input provided by a user. A query/request provided by the user can come in a variety of formats including speech, gesture, text, and so forth. When the input is provided in speech formation, the input is sometimes referred to as an utterance.);
determining an intent of the at least one natural language input ([0019] A user submits a query/request to the meta-assistant. The meta-assistant extracts the intent and optionally the domain of the user based on the query/request.); 
recommending a virtual assistant of a plurality of virtual assistants to respond to the at least one natural language input based at least in part on the determined intent ([0049] Once the intent and/or domain are extracted, they are passed to the recommender 206. The recommender 206 selects one or more digital assistants 218 to engage to complete the request of the user and/or the proactive indicator(s). In the embodiment of FIG. 2, the system engages the selected digital assistant 218 on behalf of the user directly.); 
and transmitting the at least one natural language input to the recommended virtual assistant ([0049]  How the digital assistant is engaged depends somewhat on how the digital assistant is monitored once the digital assistant is engaged. For example, if the digital assistant is set up to provide certain information back to the meta-assistant, the digital assistant can be engaged directly and turned over to the user so that the digital assistant can interact directly to the user as indicated by dashed line 226. In this embodiment, the digital assistant thus engaged will provide the information needed by the meta-assistant 202 directly to the meta-assistant 202. [0050] In another embodiment, the meta-assistant 202 can act as a sort of man in the middle taking information from the selected digital assistant and passing that information to the user and, in turn, passing the input/responses by the user back to the digital assistant. In this way, the meta-assistant 202 can monitor interactions between the digital assistant and the user in order to collect metrics and other information used by the meta-assistant 202 as described in greater detail below.); 
wherein the determining and recommending are performed using one or more machine learning models ([0067] Once the speech input has been converted to text by speech recognizer 404, the resultant text as well as textual input and other input that is translated into a common textual format can be processed by language understanding model 406 to obtain the related intent(s) and/or domain(s). Language understanding model 406 can comprise a trained machine learning model.);
wherein the plurality of virtual assistants respectively correspond to a plurality of different functions of an enterprise ([0022] A user can have access to numerous digital assistants provided by different companies/digital assistant providers. Because the expertise of the different digital assistant providers tends to vary, the skills built into different digital assistants can vary. Furthermore, certain digital assistants tend to be more accomplished at some tasks than others. Thus, one digital assistant may be better at interacting with productivity applications than another. Another digital assistant may be better at quick answers to questions, while yet another digital assistant may be better at order fulfillment.); 
and wherein the steps of the method are executed by a processing device operatively coupled to a memory ([0150] FIG. 7 illustrates a representative machine architecture suitable for implementing the systems and other aspects disclosed herein or for executing the methods disclosed herein.  The machine of FIG. 7 is shown as a standalone device (such as the mobile devices described herein), which is suitable for implementation of the concepts above.  Fig. 7, displays, Memory (704) and associated instructions(724)).  

		Regarding claim 2, White discloses: The method of claim 1,
further comprising identifying a function of the plurality of different functions corresponding to the determined intent ([0031] As an example of a reactive operation for the meta-assistant system 102, a user may use a device to ask a question “what is on my schedule today?” In response, the meta-assistant can extract the user's intent(s) (e.g., to get a listing of the user's schedule) and identify which of the federated digital assistants 116 is best able to fill the user's request. Thus, in response to a request by a user, the meta-assistant 102 performs a two-step process. The first is to determine what the user wishes to accomplish and the second is to determine which digital assistant is best able to accomplish the user's intent.).

Regarding claim 5, White discloses: The method of claim 1, further comprising training the one or more machine learning models with data comprising a plurality of natural language statements and a plurality of intents corresponding to the plurality of natural language statements (0067] Once the speech input has been converted to text by speech recognizer 404, the resultant text as well as textual input and other input that is translated into a common textual format can be processed by language understanding model 406 to obtain the related intent(s) and/or domain(s). Language understanding model 406 can comprise a trained machine learning model. The machine learning model can comprise one or more of a recurrent neural network (RNN) such as a Long Short-term Memory (LSTM) model a Gated Recurrent Unit (GRU), a convolutional neural network (CNN), a support vector machine (SVM) either alone or coupled with a hidden Markov model (HMM), or other machine learning model, either alone or in any combination. [0068] The language understanding model 406 can be trained using training data 412 and a training process 414 to produce weights and/or coefficients 416 that are utilized in the model. Each of the machine learning models have training protocols that are understood and tailored to the particular machine learning model. Thus, those of skill in the art will understand how to train the selected machine learning model to accomplish the language processing that yields the intent(s) and/or domain(s) associated with textual input.).

Regarding claim 6, White discloses: The method of claim 1, wherein the one or more machine learning models comprises a bi-directional recurrent neural network with long short-term memory for natural language understanding ([0067] Once the speech input has been converted to text by speech recognizer 404, the resultant text as well as textual input and other input that is translated into a common textual format can be processed by language understanding model 406 to obtain the related intent(s) and/or domain(s). Language understanding model 406 can comprise a trained machine learning model. The machine learning model can comprise one or more of a recurrent neural network (RNN) such as a Long Short-term Memory (LSTM) model a Gated Recurrent Unit (GRU), a convolutional neural network (CNN), a support vector machine (SVM) either alone or coupled with a hidden Markov model (HMM), or other machine learning model, either alone or in any combination.).
		
Regarding claim 15, White discloses: An apparatus comprising: a processing device operatively coupled to a memory and configured to ([0150] FIG. 7 illustrates a representative machine architecture suitable for implementing the systems and other aspects disclosed herein or for executing the methods disclosed herein.  The machine of FIG. 7 is shown as a standalone device (such as the mobile devices described herein), which is suitable for implementation of the concepts above.  Fig. 7, displays, Memory (704) and associated instructions(724)):
receive at least one natural language input ([0014] A user submits a query and/or request to an embodiment of the disclosure. In this disclosure, these terms can be used interchangeably, and no distinction is intended. Thus, query or request represent input provided by a user. A query/request provided by the user can come in a variety of formats including speech, gesture, text, and so forth. When the input is provided in speech formation, the input is sometimes referred to as an utterance.);
determine an intent of the at least one natural language input ([0019] A user submits a query/request to the meta-assistant. The meta-assistant extracts the intent and optionally the domain of the user based on the query/request.);
recommend a virtual assistant of a plurality of virtual assistants to respond to the at least one natural language input based at least in part on the determined intent ([0049] Once the intent and/or domain are extracted, they are passed to the recommender 206. The recommender 206 selects one or more digital assistants 218 to engage to complete the request of the user and/or the proactive indicator(s). In the embodiment of FIG. 2, the system engages the selected digital assistant 218 on behalf of the user directly.);
and transmit the at least one natural language input to the recommended virtual assistant ([0049]  How the digital assistant is engaged depends somewhat on how the digital assistant is monitored once the digital assistant is engaged. For example, if the digital assistant is set up to provide certain information back to the meta-assistant, the digital assistant can be engaged directly and turned over to the user so that the digital assistant can interact directly to the user as indicated by dashed line 226. In this embodiment, the digital assistant thus engaged will provide the information needed by the meta-assistant 202 directly to the meta-assistant 202. [0050] In another embodiment, the meta-assistant 202 can act as a sort of man in the middle taking information from the selected digital assistant and passing that information to the user and, in turn, passing the input/responses by the user back to the digital assistant. In this way, the meta-assistant 202 can monitor interactions between the digital assistant and the user in order to collect metrics and other information used by the meta-assistant 202 as described in greater detail below.);
wherein the processing device is configured to use one or more machine learning models to perform the determining and recommending ([0067] Once the speech input has been converted to text by speech recognizer 404, the resultant text as well as textual input and other input that is translated into a common textual format can be processed by language understanding model 406 to obtain the related intent(s) and/or domain(s). Language understanding model 406 can comprise a trained machine learning model.);
and wherein the plurality of virtual assistants respectively correspond to a plurality of different functions of an enterprise ([0022] A user can have access to numerous digital assistants provided by different companies/digital assistant providers. Because the expertise of the different digital assistant providers tends to vary, the skills built into different digital assistants can vary. Furthermore, certain digital assistants tend to be more accomplished at some tasks than others. Thus, one digital assistant may be better at interacting with productivity applications than another. Another digital assistant may be better at quick answers to questions, while yet another digital assistant may be better at order fulfillment.).
		
Regarding claim 16, White discloses: The apparatus of claim 15,
wherein the processing device is further configured to train the one or more machine learning models with data comprising a plurality of natural language statements and a plurality of intents corresponding to the plurality of natural language statements ([0067] Once the speech input has been converted to text by speech recognizer 404, the resultant text as well as textual input and other input that is translated into a common textual format can be processed by language understanding model 406 to obtain the related intent(s) and/or domain(s). Language understanding model 406 can comprise a trained machine learning model. The machine learning model can comprise one or more of a recurrent neural network (RNN) such as a Long Short-term Memory (LSTM) model a Gated Recurrent Unit (GRU), a convolutional neural network (CNN), a support vector machine (SVM) either alone or coupled with a hidden Markov model (HMM), or other machine learning model, either alone or in any combination. [0068] The language understanding model 406 can be trained using training data 412 and a training process 414 to produce weights and/or coefficients 416 that are utilized in the model. Each of the machine learning models have training protocols that are understood and tailored to the particular machine learning model. Thus, those of skill in the art will understand how to train the selected machine learning model to accomplish the language processing that yields the intent(s) and/or domain(s) associated with textual input.).

Regarding claim 19, White discloses: An article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device to perform the steps of ([0154] The various memories (i.e., 704, 706, and/or memory of the processor(s) 702) and/or storage unit 716 may store one or more sets of instructions and data structures (e.g., software) 724 embodying or utilized by any one or more of the methodologies or functions described herein. These instructions, when executed by processor(s) 702 cause various operations to implement the disclosed embodiments.):
receiving at least one natural language input ([0014] A user submits a query and/or request to an embodiment of the disclosure. In this disclosure, these terms can be used interchangeably, and no distinction is intended. Thus, query or request represent input provided by a user. A query/request provided by the user can come in a variety of formats including speech, gesture, text, and so forth. When the input is provided in speech formation, the input is sometimes referred to as an utterance.);
determining an intent of the at least one natural language input ([0019] A user submits a query/request to the meta-assistant. The meta-assistant extracts the intent and optionally the domain of the user based on the query/request.);
recommending a virtual assistant of a plurality of virtual assistants to respond to the at least one natural language input based at least in part on the determined intent ([0049] Once the intent and/or domain are extracted, they are passed to the recommender 206. The recommender 206 selects one or more digital assistants 218 to engage to complete the request of the user and/or the proactive indicator(s). In the embodiment of FIG. 2, the system engages the selected digital assistant 218 on behalf of the user directly.); 
and transmitting the at least one natural language input to the recommended virtual assistant ([0049]  How the digital assistant is engaged depends somewhat on how the digital assistant is monitored once the digital assistant is engaged. For example, if the digital assistant is set up to provide certain information back to the meta-assistant, the digital assistant can be engaged directly and turned over to the user so that the digital assistant can interact directly to the user as indicated by dashed line 226. In this embodiment, the digital assistant thus engaged will provide the information needed by the meta-assistant 202 directly to the meta-assistant 202. [0050] In another embodiment, the meta-assistant 202 can act as a sort of man in the middle taking information from the selected digital assistant and passing that information to the user and, in turn, passing the input/responses by the user back to the digital assistant. In this way, the meta-assistant 202 can monitor interactions between the digital assistant and the user in order to collect metrics and other information used by the meta-assistant 202 as described in greater detail below.); 
wherein the determining and recommending are performed using one or more machine learning models ([0067] Once the speech input has been converted to text by speech recognizer 404, the resultant text as well as textual input and other input that is translated into a common textual format can be processed by language understanding model 406 to obtain the related intent(s) and/or domain(s). Language understanding model 406 can comprise a trained machine learning model.);
and wherein the plurality of virtual assistants respectively correspond to a plurality of different functions of an enterprise ([0022] A user can have access to numerous digital assistants provided by different companies/digital assistant providers. Because the expertise of the different digital assistant providers tends to vary, the skills built into different digital assistants can vary. Furthermore, certain digital assistants tend to be more accomplished at some tasks than others. Thus, one digital assistant may be better at interacting with productivity applications than another. Another digital assistant may be better at quick answers to questions, while yet another digital assistant may be better at order fulfillment.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over White, in view of Teserra et al. (US Patent Application Publication No: US 20200342874 A1) hereinafter as Teserra.

Regarding claim 3, White discloses: The method claim 2, 
further comprising: determining an additional intent of the at least one natural language input ([0041] When a request is received, or when rules and/or digital assistants indicate an opportunity to engage the user proactively (collectively referred to as proactive indicators), the intent extractor 204 evaluates the request and/or other information to extract one or more intents and/or domains from the information (i.e., request and/or proactive indicators).);
White does not explicitly, but Teserra discloses: recommending an additional virtual assistant of the plurality of virtual assistants to respond to the at least one natural language input based at least in part on the determined additional intent ([0016] In certain embodiments, detecting multiple intents in an utterance and splitting of the utterance into two or more utterances, one for each detected intent, is performed by a master bot or digital assistant in a chatbot system. For each utterance of the two or more utterances formed as a result of the splitting, the master bot or digital assistant then performs an explicit invocation analysis to determine whether any of these utterances is an explicit invocation of a particular chatbot (e.g., a child bot). If so, the master bot or digital assistant invokes the particular chatbot. If there is no explicit invocation, then the master bot or digital assistant may perform intent classification using a pre-trained classifier to determine which chatbot to use for handling a particular utterance of the two or more utterances. The intent classification leads to an implicit invocation of the determined chatbot. The master bot or digital assistant then routes the particular utterance to the implicitly invoked chatbot, which can include its own pre-trained classifier for determining whether the particular utterance matches to an intent configured for the chatbot.);
and transmitting the at least one natural language input to the recommended additional virtual assistant ([0016] For each utterance of the two or more utterances formed as a result of the splitting, the master bot or digital assistant then performs an explicit invocation analysis to determine whether any of these utterances is an explicit invocation of a particular chatbot (e.g., a child bot). If so, the master bot or digital assistant invokes the particular chatbot. If there is no explicit invocation, then the master bot or digital assistant may perform intent classification using a pre-trained classifier to determine which chatbot to use for handling a particular utterance of the two or more utterances. The intent classification leads to an implicit invocation of the determined chatbot. The master bot or digital assistant then routes the particular utterance to the implicitly invoked chatbot, which can include its own pre-trained classifier for determining whether the particular utterance matches to an intent configured for the chatbot.).
White and Teserra are considered analogous art because they are all in the related art in application of virtual assistant.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of White to combine the teachings of Teserra to incorporate recommending the additional virtual assistant to respond to the natural language input based on the additional intent and transmitting the input to the recommended additional virtual assistant.  Combine these disclosure because user can have multiple intents and its more efficient to assign chatbots with particular skill set to handle certain user request, as suggested by Teserra (Background and Brief Summary).

		Regarding claim 4, White in view of Teserra discloses: The method of claim 3, 
Teserra further discloses: further comprising identifying an additional function of the plurality of different functions corresponding to the determined additional intent ([0091] EIS 230 determines whether the utterance that it receives (e.g., utterance 206 or utterance 208) contains an invocation name of a skill bot. In certain embodiments, each skill bot in a chatbot system is assigned a unique invocation name that distinguishes the skill bot from other skill bots in the chatbot system.).

Claim 7, 8, 9, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White, in view of GUPTA et al. (US Patent Application Publication No: US 20200065848 A1) hereinafter as GUPTA.

Regarding claim 7, White discloses: The method of claim 1,
White does not explicitly, but GUPTA discloses: further comprising: determining a sentiment of the at least one natural language input ([0049] As further shown in FIG. 1C, and by reference number 126, the intelligent case management platform may monitor (e.g., continuously, periodically, and/or the like) a customer sentiment during customer-agent interactions during a session, …);
wherein the determining of the sentiment is performed using the one or more machine learning models ([0016] The one or more AI engines may be configured to intelligently predict customer sentiment, perform agent analytics, and/or intelligently recommend solutions for automated case resolution using one or more models (e.g., AI models, machine learning models, and/or the like).);
and wherein the recommending of the virtual assistant is further based on the determined sentiment ([0029] In some implementations, the customer sentiment model of the intelligent case management platform may process the text input and generate a sentiment score for the customer. For example, the intelligent case management platform may obtain text from a customer, process the text, and classify the text as being positive, negative, or neutral, to generate the sentiment score. In this way, customers predicted as having a positive sentiment may be assigned an agent that may provide opportunities for add-ons, upgrades, and/or the like, which may further enhance the customers' experience. Similarly, customers predicted as having a negative sentiment may be assigned to an agent that may offer discounts, gifts (e.g., free items or services), increases in priority, promotions, benefits, points, and/or the like, to improve the customer's sentiment and prevent the customer from canceling a reservation, leaving the business, and/or the like.).
White and GUPTA are considered analogous art because they are all in the related art in application of customer relationship management.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of White to combine the teachings of GUPTA to incorporate determining sentiment of the natural language input.  Combine these disclosure because knowledge of the sentiment of the customer or caller could impact the level of priority/attention provided to the customer/caller, as suggested by GUPTA (0003).

Regarding claim 8, White in view of GUPTA, discloses: The method of claim 7,
GUPTA further discloses: wherein the sentiment is one of a negative sentiment, a positive sentiment, a neutral sentiment and an anxious sentiment ([0029] For example, the intelligent case management platform may obtain text from a customer, process the text, and classify the text as being positive, negative, or neutral, to generate the sentiment score.).

Regarding claim 9, White in view of GUPTA, discloses: The method of claim 7,
GUPTA further discloses: further comprising: determining a priority of the at least one natural language input based on the determined sentiment ([0029] Similarly, customers predicted as having a negative sentiment may be assigned to an agent that may offer discounts, gifts (e.g., free items or services), increases in priority, promotions, benefits, points, and/or the like, to improve the customer's sentiment and prevent the customer from canceling a reservation, leaving the business, and/or the like.);
wherein the recommending of the virtual assistant is further based on the determined priority ([0029] Similarly, customers predicted as having a negative sentiment may be assigned to an agent that may offer discounts, gifts (e.g., free items or services), increases in priority, promotions, benefits, points, and/or the like, to improve the customer's sentiment and prevent the customer from canceling a reservation, leaving the business, and/or the like.).


Regarding claim 11, White in view of GUPTA, discloses: The method of claim 7,
GUPTA further discloses: wherein: the determining of the sentiment is performed using the one or more machine learning models ([0016] The one or more AI engines may be configured to intelligently predict customer sentiment, perform agent analytics, and/or intelligently recommend solutions for automated case resolution using one or more models (e.g., AI models, machine learning models, and/or the like).);
and the method further comprises training the one or more machine learning models with data comprising a plurality of natural language statements and a plurality of sentiments corresponding to the plurality of natural language statements ([0003] According to some possible implementations, a device may include one or more memories, and one or more processors, communicatively coupled to the one or more memories, to receive a customer query, wherein the customer query includes a string of text and a customer identifier. The one or more processors may determine, using a first model, a first score associated with the customer query based on the string of text, wherein the first score predicts a customer sentiment, and wherein the customer sentiment includes a real-time indication of whether the customer sentiment is negative, neutral, or positive.).

Regarding claim 17, White in view of GUPTA, discloses: The apparatus of claim 15,
GUPTA further discloses: wherein the processing device is further configured to: determine a sentiment of the at least one natural language input ([0049] As further shown in FIG. 1C, and by reference number 126, the intelligent case management platform may monitor (e.g., continuously, periodically, and/or the like) a customer sentiment during customer-agent interactions during a session, …);
and use the one or more machine learning models to perform the determining of the sentiment ([0016] The one or more AI engines may be configured to intelligently predict customer sentiment, perform agent analytics, and/or intelligently recommend solutions for automated case resolution using one or more models (e.g., AI models, machine learning models, and/or the like).);
wherein the recommending of the virtual assistant is further based on the determined sentiment ([0029] In some implementations, the customer sentiment model of the intelligent case management platform may process the text input and generate a sentiment score for the customer. For example, the intelligent case management platform may obtain text from a customer, process the text, and classify the text as being positive, negative, or neutral, to generate the sentiment score. In this way, customers predicted as having a positive sentiment may be assigned an agent that may provide opportunities for add-ons, upgrades, and/or the like, which may further enhance the customers' experience. Similarly, customers predicted as having a negative sentiment may be assigned to an agent that may offer discounts, gifts (e.g., free items or services), increases in priority, promotions, benefits, points, and/or the like, to improve the customer's sentiment and prevent the customer from canceling a reservation, leaving the business, and/or the like.). 

Regarding claim 20, White in view of GUPTA, discloses: The article of manufacture of claim 19,
GUPTA further discloses: wherein the program code further causes said at least one processing device to perform the steps of: determining a sentiment of the at least one natural language input ([0049] As further shown in FIG. 1C, and by reference number 126, the intelligent case management platform may monitor (e.g., continuously, periodically, and/or the like) a customer sentiment during customer-agent interactions during a session, …);
wherein the determining of the sentiment is performed using the one or more machine learning models ([0016] The one or more AI engines may be configured to intelligently predict customer sentiment, perform agent analytics, and/or intelligently recommend solutions for automated case resolution using one or more models (e.g., AI models, machine learning models, and/or the like).);
and wherein the recommending of the virtual assistant is further based on the determined sentiment ([0029] In some implementations, the customer sentiment model of the intelligent case management platform may process the text input and generate a sentiment score for the customer. For example, the intelligent case management platform may obtain text from a customer, process the text, and classify the text as being positive, negative, or neutral, to generate the sentiment score. In this way, customers predicted as having a positive sentiment may be assigned an agent that may provide opportunities for add-ons, upgrades, and/or the like, which may further enhance the customers' experience. Similarly, customers predicted as having a negative sentiment may be assigned to an agent that may offer discounts, gifts (e.g., free items or services), increases in priority, promotions, benefits, points, and/or the like, to improve the customer's sentiment and prevent the customer from canceling a reservation, leaving the business, and/or the like.). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over White, in view of GUPTA, further in view of WICAKSONO et al. (US Patent Application Publication No: US 20220101220 A1) hereinafter as WICAKSONO.

Regarding claim 10, White in view of GUPTA, discloses: The method of claim 9,
White in view of GUPTA does not explicitly, but WICAKSONO discloses: further comprising training the one or more machine learning models with data comprising a plurality of intents, a plurality of sentiments, a plurality of priorities and respective ones of the plurality of virtual assistants corresponding to the pluralities of intents, sentiments and priorities ([0045] Given the foregoing requirements, a machine learning or neural network-based approach is presently a preferred embodiment for implementing the models 252.  [0063] As a next step within the second phase, the collected data, which may include the priority score and/or the scoring and information derived from the NLP analysis (for example, a determined intent, sentiment, relevancy to particular topics, subject matter, or products) may be provided as inputs to other provided modules to automatically derive other information that will be used to optimize the workflow.).
White, GUPTA and WICAKSONO are considered analogous art because they are all in the related art in application of customer relationship management.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of White, in view of GUPTA, to combine the teachings of WICAKSONO to incorporate training of machine learning model with data comprising of intents, sentiments, priorities and respective virtual assistant corresponding to them.  Combine these disclosure because it would optimize the workflow in relation to deferrable work and factors such as a priority score of the deferrable work interactions and agent availability, as suggested by WICAKSONO (Background).

Claim 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White, in view of FAN et al. (US Patent Application Publication No: US 20220058342 A1) hereinafter as FAN.
		Regarding clam 12, White discloses: The method of claim 1, 
White further discloses: and transmitting the at least one of the generated natural language word and the generated natural language phrase to the recommended virtual assistant with the at least one natural language input ([0049]  How the digital assistant is engaged depends somewhat on how the digital assistant is monitored once the digital assistant is engaged. For example, if the digital assistant is set up to provide certain information back to the meta-assistant, the digital assistant can be engaged directly and turned over to the user so that the digital assistant can interact directly to the user as indicated by dashed line 226. In this embodiment, the digital assistant thus engaged will provide the information needed by the meta-assistant 202 directly to the meta-assistant 202. [0050] In another embodiment, the meta-assistant 202 can act as a sort of man in the middle taking information from the selected digital assistant and passing that information to the user and, in turn, passing the input/responses by the user back to the digital assistant. In this way, the meta-assistant 202 can monitor interactions between the digital assistant and the user in order to collect metrics and other information used by the meta-assistant 202 as described in greater detail below.).  [White discloses the transmitting part, and the generation of natural language word and/or sentence is disclosed in FAN below]
White does not explicitly, but FAN discloses: further comprising: generating at least one of a natural language word and a natural language phrase to add to the at least one natural language input ([0028] The machine learning models 230 may include one or more classification layers 238. The classification layers 238 may include a plurality of model classes 240A, . . . , 240N that represent different intent predictions. For example, the classification layers 238 may include 69 different model classes 240A, . . . , 240N with each class corresponding to a particular type of information required to resolve a particular user request expressed in a particular user input. The model classes 240A, . . . , 240N may also correspond to different agents and or queues handling user inputs having a particular intent. The classification layers 238 may receive the word features 234, sentence features 236, and or context features 226 as input and generate an intent classification as output. To generate the intent classification, the classification layers 238 may compare the received features (e.g., the word features, sentence features, and or context features) to features derived from the training data.);
wherein the generating is performed using the one or more machine learning models ([0028] The machine learning models 230 may include one or more classification layers 238. The classification layers 238 may include a plurality of model classes 240A, . . . , 240N that represent different intent predictions. For example, the classification layers 238 may include 69 different model classes 240A, . . . , 240N with each class corresponding to a particular type of information required to resolve a particular user request expressed in a particular user input. The model classes 240A, . . . , 240N may also correspond to different agents and or queues handling user inputs having a particular intent. The classification layers 238 may receive the word features 234, sentence features 236, and or context features 226 as input and generate an intent classification as output.);
White and FAN are considered analogous art because they are all in the related art in application of customer relationship management.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of White, to combine the teachings of FAN to incorporate generating at least one of a natural word and a natural language phrase to add to the natural language input.  Combing the disclosures has the benefits of enhance user experience and improve the functioning of computer systems by reducing the amount of time, training data, memory resources, and processing resources required to generate intent predictions using machine learning techniques, as suggested by FAN (0009).

Regarding clam 18, White discloses: The apparatus of claim 15,
White further discloses: and transmitting the at least one of the generated natural language word and the generated natural language phrase to the recommended virtual assistant with the at least one natural language input ([0049]  How the digital assistant is engaged depends somewhat on how the digital assistant is monitored once the digital assistant is engaged. For example, if the digital assistant is set up to provide certain information back to the meta-assistant, the digital assistant can be engaged directly and turned over to the user so that the digital assistant can interact directly to the user as indicated by dashed line 226. In this embodiment, the digital assistant thus engaged will provide the information needed by the meta-assistant 202 directly to the meta-assistant 202. [0050] In another embodiment, the meta-assistant 202 can act as a sort of man in the middle taking information from the selected digital assistant and passing that information to the user and, in turn, passing the input/responses by the user back to the digital assistant. In this way, the meta-assistant 202 can monitor interactions between the digital assistant and the user in order to collect metrics and other information used by the meta-assistant 202 as described in greater detail below.).  [White discloses the transmitting part, and the generation of natural language word and/or sentence is disclosed in FAN below]
White does not explicitly, but FAN discloses: wherein the processing device is further configured to: generating at least one of a natural language word and a natural language phrase to add to the at least one natural language input ([0028] The machine learning models 230 may include one or more classification layers 238. The classification layers 238 may include a plurality of model classes 240A, . . . , 240N that represent different intent predictions. For example, the classification layers 238 may include 69 different model classes 240A, . . . , 240N with each class corresponding to a particular type of information required to resolve a particular user request expressed in a particular user input. The model classes 240A, . . . , 240N may also correspond to different agents and or queues handling user inputs having a particular intent. The classification layers 238 may receive the word features 234, sentence features 236, and or context features 226 as input and generate an intent classification as output. To generate the intent classification, the classification layers 238 may compare the received features (e.g., the word features, sentence features, and or context features) to features derived from the training data.);
use the one or more machine learning models to perform the generating ([0028] The machine learning models 230 may include one or more classification layers 238. The classification layers 238 may include a plurality of model classes 240A, . . . , 240N that represent different intent predictions. For example, the classification layers 238 may include 69 different model classes 240A, . . . , 240N with each class corresponding to a particular type of information required to resolve a particular user request expressed in a particular user input. The model classes 240A, . . . , 240N may also correspond to different agents and or queues handling user inputs having a particular intent. The classification layers 238 may receive the word features 234, sentence features 236, and or context features 226 as input and generate an intent classification as output.);
White and FAN are considered analogous art because they are all in the related art in application of customer relationship management.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of White, to combine the teachings of FAN to incorporate generating at least one of a natural word and a natural language phrase to add to the natural language input.  Combing the disclosures has the benefits of enhance user experience and improve the functioning of computer systems by reducing the amount of time, training data, memory resources, and processing resources required to generate intent predictions using machine learning techniques, as suggested by FAN (0009).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White, in view of FAN, further in view of GUPTA.
Regarding claim 13, White in view of FAN discloses: The method of claim 12,
FAN further discloses: wherein the at least one of the generated natural language word and the generated natural language phrase is based at least in part on the determined sentiment ([0028] The model classes 240A, . . . , 240N may also correspond to different agents and or queues handling user inputs having a particular intent. The classification layers 238 may receive the word features 234, sentence features 236, and or context features 226 as input and generate an intent classification as output. To generate the intent classification, the classification layers 238 may compare the received features (e.g., the word features, sentence features, and or context features) to features derived from the training data.). [sentiment is disclosed in GUPTA, discussed below])  
White in view of FAN, does not explicitly, but GUPTA discloses: further comprising determining a sentiment of the at least one natural language input ([0049] As further shown in FIG. 1C, and by reference number 126, the intelligent case management platform may monitor (e.g., continuously, periodically, and/or the like) a customer sentiment during customer-agent interactions during a session, …),
White, FAN and GUPTA are considered analogous art because they are all in the related art in application of customer relationship management.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of White, in view of FAN, to combine the teachings of GUPTA to incorporate determining sentiment of the natural language input.  Combine these disclosure because knowledge of the sentiment of the customer or caller could impact the level of priority/attention provided to the customer/caller, as suggested by GUPTA (0003).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over White, in view of FAN, further in view of Lee et al. (US Patent Publication No: US 10970493 B1) hereinafter as Lee.
Regarding clam 14, White in view of FAN discloses: The method of claim 12,
White in view of Fan does not explicitly, but Lee discloses: further comprising training the one or more machine learning models with data comprising a plurality of predictors and a plurality of labels corresponding to the plurality of predictors ([col. 3, lines 10-31] In one embodiment, a system for implementing slot-relation extraction in a task-oriented dialogue system includes: a natural language understanding (NLU) module implemented by one or more computers of a task-oriented dialogue system, the NLU module comprising: (i) an intent classification sub-module comprising one or more dialogue intent classification machine learning models that predict an intent category of dialogue of a single utterance based on an input of utterance data, wherein the category of dialogue informs a selection of one or more slot-filling machine learning models; (ii) a slot-filling sub-module comprising the one or more slot filling machine learning models that predict one or more slot classification labels for each of a plurality of slots within the single utterance; and (iii) a slot relation extraction sub-module comprising a slot relation extraction machine learning model that predicts one or more semantic relationship classifications between distinct pairings of two or more distinct slots of the single utterance based on an input of the intent category of dialogue prediction and the one or more slot classification label predictions for each of the plurality of slots within the single utterance;).  
White, FAN and Lee are considered analogous art because they are all in the related art in application of customer relationship management.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of White, in view of FAN, to combine the teachings of Lee to incorporate training of machine learning model with data comprising of predictors and labels corresponding to the predictors.  Combine these disclosures because there is a need in the machine learning field and virtual dialogue service fields for systems and methods that enable intelligent techniques for categorizing unstructured data to structured categories of a machine learning-based dialogue service, as suggested by Lee (Background).








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SOHUM et al. (US Patent Application Publication No: US 20210119945 A1 ) hereinafter as SOHUM.  SOHUM discloses a method and system to integrate and monitor multi virtual assistant or chatbots  (Summary, “The online chatbot marketplace enables an enterprise to access the one or more intelligent conversational agents from the one or more vendors at the chatbot integration system with the processor. Each of the one or more intelligent conversational agents is affiliated with a scope of field. In addition, the computer-implemented method includes a second step to integrate the one or more intelligent conversational agents to generate a mega bot in real-time. Each of the one or more intelligent conversational agents has a trust score. The trust score is dependent on a plurality of factors associated with the one or more intelligent conversational agents. Further, the computer-implemented method includes a third step to generate the mega bot based on the integration of the one or more intelligent conversational agents having the trust score. Furthermore, the computer-implemented method includes a fourth step to collect a first set of data in real-time at the chatbot integration system with the processor. The first set of data is associated with a plurality of users. The first set of data includes user behavioral information, past engagements with conversational agents and user profile information. Moreover, the computer-implemented method includes a fifth step to receive one or more queries from the plurality of users for the mega bot. The one or more queries are associated to the scope of field. Each of the one or more queries has a plurality of aspects. The plurality of aspects includes context, linguistic style, sentence construction, and lexical ambiguity. Also, the computer-implemented method includes a sixth step to select a suitable intelligent conversational agent from the one or more intelligent conversational agents having the trust score above a threshold level based on the plurality of factors and the first set of data. The mega bot selects the suitable intelligent conversational agent from the one or more intelligent conversational agents. The threshold level is defined by the enterprise. The plurality of factors includes identification of the plurality of aspects, confidence level of the one or more intelligent conversational agents, past performance of the one or more intelligent conversational agents, and behavior identification of the plurality of users.”  Please also see Figs 2-5B, and para (003-0012).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10.30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656